Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8, 12, 14-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2017/0126274) in view of Yim (US 2020/0117052).
Regarding claim 1, Jeong teaches a display module (Fig. 1-8, [0069-0136]) comprising:
a display panel (100 in Fig. 1-8, [0078]);
an optical film (800 in Fig. 1-8, [0086, 0110-0112]), disposed on a backlight side (Fig. 1-8) of the display panel (100 in Fig. 1-8, [0078]); and
a support assembly (the assembly corresponding to 200/300/600 in Fig. 1-8, [0083, 0086]), configured to support the display panel (100 in Fig. 1-8, [0078]) and the optical film (800 in Fig. 1-8, [0086, 0110-0112]).
Jeong does not teach that a light shielding structure, disposed on a side surface of the optical film.
Yim teaches that (Fig. 1-2, 4 and 10-11, [0059-0077]) a light shielding structure (230 in Fig. 1-2, 4 and 10-11, [0063-0070]), disposed on a side surface (Fig. 1-2, 4 and 10-11, [0063-0070]) of the optical film (200 in Fig. 1-2, 4, 7 and 10-11, [0063-0070]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Yim for the system of Jeong such that in the system of Jeong, a light shielding structure, disposed on a side surface of the optical film. The motivation is to prevent the inside light leaking through the side to the outside (Yim, [0066]).

Regarding claim 14, Jeong teaches a method for manufacturing a display module (Fig. 1-8, [0069-0136]), comprising:
manufacturing a display panel (100 in Fig. 1-8, [0078]) and an optical film (800 in Fig. 1-8, [0086, 0110-0112]); and
disposing the display panel (100 in Fig. 1-8, [0078]) and the optical film (800 in Fig. 1-8, [0086, 0110-0112]) on a support assembly (the assembly corresponding to 200/300/600 in Fig. 1-8, [0083, 0086]), wherein the optical film (800 in Fig. 1-8, [0086, 0110-0112]) is disposed on a backlight side of the display panel (100 in Fig. 1-8, [0078]), such that the display module is obtained (Fig. 1-8, [0069-0136]).
Jeong does not teach that forming a light shielding structure on a side surface of the optical film.
Yim teaches that (Fig. 1-2, 4 and 10-11, [0059-0077]) forming a light shielding structure (230 in Fig. 1-2, 4 and 10-11, [0063-0070]) on a side surface (Fig. 1-2, 4 and 10-11, [0063-0070]) of the optical film (200 in Fig. 1-2, 4, 7 and 10-11, [0063-0070]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Yim for the system of Jeong such that in the system of Jeong, forming a light shielding structure on a side surface of the optical film. The motivation is to prevent the inside light leaking through the side to the outside (Yim, [0066]).

Regarding claim 19, Jeong teaches that a display device (Fig. 1-8, [0069-0136]) comprising a display module (Fig. 1-8, [0069-0136]), as stated in the rejection of claim 1 above, Jeong in view of Yim teaches that the display module comprises: a display panel; an optical film, disposed on a backlight side of the display panel; a support assembly, configured to support the display panel and the optical film; and a light shielding structure, disposed on a side surface of the optical film.

Regarding claims 2, 3, 15, 20, Jeong does not teach the following elements. 
Yim teaches the following elements (Fig. 1-2, 4 and 10-11, [0059-0077]):
(Claims 2 and 20) the light shielding structure (230 in Fig. 1-2, 4 and 10-11, [0063-0070]) comprises at least one of: a light shielding film coated on the side surface of the optical film; and a light shielding block (230 in Fig. 1-2, 4 and 10-11, [0063-0070]) attached to (Fig. 1-2, 4 and 10-11) the side surface of the optical film (200 in Fig. 1-2, 4, 7 and 10-11, [0063-0070]).
(Claim 3) a material of the light shielding structure (230 in Fig. 1-2, 4 and 10-11, [0063-0070]) comprises a black resin ([0069]).
(Claim 15) forming the light shielding structure (230 in Fig. 1-2, 4 and 10-11, [0063-0070]) on the side surface of the optical film (200 in Fig. 1-2, 4, 7 and 10-11, [0063-0070]) comprises at least one of: forming a light shielding film on the side surface of the optical film by coating; and forming (Fig. 11) a light shielding block (230 in Fig. 1-2, 4 and 10-11, [0063-0070]) on the side surface of the optical film (200 in Fig. 1-2, 4, 7 and 10-11, [0063-0070]) by attaching (Fig. 11).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Yim for the system of Jeong in view of Yim such that in the system of Jeong in view of Yim, 
(Claims 2 and 20) the light shielding structure comprises at least one of: a light shielding film coated on the side surface of the optical film; and a light shielding block attached to the side surface of the optical film.
(Claim 3) a material of the light shielding structure comprises a black resin.
(Claim 15) forming the light shielding structure on the side surface of the optical film comprises at least one of: forming a light shielding film on the side surface of the optical film by coating; and forming a light shielding block on the side surface of the optical film by attaching.
The motivation is to prevent the inside light leaking through the side to the outside (Yim, [0066]).

Regarding claims 5-6, 8, 12, 16-17, Jeong also teaches the following elements:
(Claim 5) the support assembly (the assembly corresponding to 200/300/600 in Fig. 1-8, [0083, 0086]) comprises a first support stage (the stage corresponding to 650 in Fig. 3-8, [0083, 0086]) and a second support stage (the stage corresponding to 610 in Fig. 3-8, [0083, 0086]) that are stepwise distributed (Fig. 3-8); wherein with respect to the display panel (100 in Fig. 1-8, [0078]), the optical film (800 in Fig. 1-8, [0086, 0110-0112]), the first support stage (the stage corresponding to 650 in Fig. 3-8, [0083, 0086]), and the second support stage (the stage corresponding to 610 in Fig. 3-8, [0083, 0086]): both the display panel (100 in Fig. 1-8, [0078]) and the optical film (800 in Fig. 1-8, [0086, 0110-0112]) are disposed on the first support stage (the stage corresponding to 650 in Fig. 3-8, [0083, 0086]); or the display panel is disposed on the first support stage and the optical film is disposed on the second support stage.
(Claim 6) a diffuser plate (700 in Fig. 1-8, [0086]), disposed on a side, distal (Fig. 1-8) from the display panel (100 in Fig. 1-8, [0078]), of the optical film (800 in Fig. 1-8, [0086, 0110-0112]).
(Claim 8) the support assembly (the assembly corresponding to 200/300/600 in Fig. 1-8, [0083, 0086]) comprises: a front frame (200 in Fig. 1-8) and a middle frame (600/601/602/603 in Fig. 1-8); wherein the middle frame (600/601/602/603 in Fig. 1-8) comprises the first support stage (the stage corresponding to 650 in Fig. 3-8, [0083, 0086]) and the second support stage (the stage corresponding to 610 in Fig. 3-8, [0083, 0086]); and the front frame (200 in Fig. 1-8) comprises a body portion (220 in Fig. 1-8) of the front frame (200 in Fig. 1-8) and a bend portion (210 in Fig. 1-8) of the front frame connected to the body portion (220 in Fig. 1-8) of the front frame, wherein the body portion (220 in Fig. 1-8) of the front frame is disposed on a side of the display panel (the top side of 100 in Fig. 1-8), the bend portion of the front frame (210 in Fig. 1-8) is disposed on a side of a display surface of the display panel (the side surface of 100 facing 220 in Fig. 1-8), and the body portion (220 in Fig. 1-8) of the front frame is connected to (Fig 1-8) the middle frame (600/601/602/603 in Fig. 1-8).
(Claim 12) the display panel (100 in Fig. 1-8, [0078]) comprises a liquid crystal display panel ([0071]).
(Claim 16) the support assembly (the assembly corresponding to 200/300/600 in Fig. 1-8, [0083, 0086]) comprises a first support stage (the stage corresponding to 650 in Fig. 3-8, [0083, 0086]) and a second support stage (the stage corresponding to 610 in Fig. 3-8, [0083, 0086]) that are stepwise distributed (Fig. 3-8); and disposing the display panel (100 in Fig. 1-8, [0078]) and the optical film (800 in Fig. 1-8, [0086, 0110-0112]) on the support assembly (the assembly corresponding to 200/300/600 in Fig. 1-8, [0083, 0086]) comprises: disposing the display panel (100 in Fig. 1-8, [0078]) and the optical film (800 in Fig. 1-8, [0086, 0110-0112]) on the first support stage (the stage corresponding to 650 in Fig. 3-8, [0083, 0086]); or disposing the display panel on the first support stage and disposing the optical film on the second support stage.
(Claim 17) fabricating a diffuser plate (700 in Fig. 1-8, [0086]); and disposing the diffuser plate (700 in Fig. 1-8, [0086]) on the support assembly (the assembly corresponding to 200/300/600 in Fig. 1-8, [0083, 0086]), such that the diffuser plate (700 in Fig. 1-8, [0086]) is disposed on a side, distal from the display panel (100 in Fig. 1-8, [0078]), of the optical film (800 in Fig. 1-8, [0086, 0110-0112]).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Yim as applied to claim 1 above, and further in view of Yoon (US 2021/0181582).
Regarding claims 4 and 13, Jeong does not teach the following elements.
Yoon (US 2021/0181582) teaches the following elements (Fig. 2B, Fig. 4-7, [0064-0104]):
(Claim 4) the side surface of the optical film (120/130 in Fig. 2B and 4-7, [0104, 0064, 0094]]), comprises a target side surface (the side surface of 120 corresponding to the middle 800 in Fig. 6-7, [0104]) and a non-target side surface (the outmost side surface of 120 corresponding to the outmost edge of TD/DD in Fig. 2B and 4-6, [0104]), wherein the target side surface (the side surface of 120 corresponding to the middle 800 in Fig. 6-7, [0104]) is disposed on a bonding side of the display panel (Fig. 6-7), the non-target side surface (the outmost side surface of 120 corresponding to the outmost edge of TD/DD in Fig. 2B and 4-6, [0104]) is a side surface (Fig. 6) other than the target side surface (the side surface of 120 corresponding to the middle 800 in Fig. 6-7, [0104]), and a light shielding structure (the 900 corresponding to the outmost edge of TD/DD in Fig. 2B and 4-7, [0102, 0104]) is disposed on the non-target side surface (the outmost side surface of 120 corresponding to the outmost edge of TD/DD in Fig. 2B and 4-6, [0104]).
(Claim 13) the display module (Fig. 6) is a splicing screen (Fig. 6), wherein a splicing seam (Fig. 6-7) is present in the splicing screen (Fig. 6-7), and the light shielding structure (the 900 corresponding to the outmost edge of TD/DD in Fig. 2B and 4-7, [0102, 0104]) is disposed on a side (Fig. 6-7), distal from the splicing seam (Fig. 6-7), of the splicing screen (Fig. 6-7).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Yoon (US 2021/0181582) for the system of Jeong in view of Yim such that in the system of Jeong in view of Yim, 
 (Claim 4) the side surface of the optical film comprises a target side surface and a non-target side surface, wherein the target side surface is disposed on a bonding side of the display panel, the non-target side surface is a side surface other than the target side surface, and the light shielding structure is disposed on the non-target side surface.
(Claim 13) the display module is a splicing screen, wherein a splicing seam is present in the splicing screen, and the light shielding structure is disposed on a side, distal from the splicing seam, of the splicing screen.
The motivation is to provide  a tiled display apparatus and prevent light leakage (Yoon (US 2021/0181582), [0102]).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Yim as applied to claims 6 and 17 above, and further in view of Yoon (US 2019/0204684).
Regarding claims 7 and 18, Jeong teaches that the diffuser plate (700 in Fig. 1-8, [0086]) is fixed to the second support stage (the stage corresponding to 610 in Fig. 3-8, [0083, 0086]) by an adhesive layer ([0109]); and disposing the diffuser plate (700 in Fig. 1-8, [0086]) on the support assembly comprises: fixing the diffuser plate (700 in Fig. 1-8, [0086]) to the second support stage (the stage corresponding to 610 in Fig. 3-8, [0083, 0086]) by an adhesive layer ([0109]). Jeong does not teach the adhesive layer is a double-sided adhesive tape.
Yoon (US 2019/0204684) teaches the following elements:
(Claims 7 and 18) an adhesive layer (80 in Fig. 2 and 16, [0062-0063]) is a double-sided adhesive tape ([0063]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Yoon (US 2019/0204684) for the system of Jeong in view of Yim such that in the system of Jeong in view of Yim, 
 (Claim 7) the diffuser plate is fixed to the second support stage by a double-sided adhesive tape.
(Claim 18) disposing the diffuser plate on the support assembly comprises: fixing the diffuser plate to the second support stage by a double-sided adhesive tape.
The motivation is to provide a joining member having adhesion or adhesiveness on both sides for a display device with enhanced display quality (Yoon (US 2019/0204684), [0063, 0007]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Yim as applied to claim 8 above, and further in view of Kuroda (US 2013/0314612).
Regarding claim 9, Jeong teaches that an elastic layer (SP in Fig. 1-8, [0116-0117]) is disposed between the bend portion (210 in Fig. 1-8) of the front frame and the display panel (100 in Fig. 1-8, [0078]), wherein a free thickness of the elastic layer (SP in Fig. 1-8, [0116-0117]) is less than a predetermined thickness (Fig. 1-8, a predetermined thickness, such as the thickness of the unit including 100 and SP, which is the predetermined distance between 210 and 650 in Fig. 3), the free thickness of the elastic layer (SP in Fig. 1-8, [0116-0117]) is a thickness of the elastic layer (SP in Fig. 1-8, [0116-0117]) in an uncompressed state ([0116]), and a thickness direction of the elastic layer (SP in Fig. 1-8, [0116-0117]) is perpendicular to the display surface of the display panel (the top surface of 100 in Fig. 3). Jeong does not teach that the elastic layer is a foam rubber layer.
Kuroda teaches that an elastic layer (31 in Fig. 3, [0059]) is a foam rubber layer ([0059]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kuroda for the system of Jeong in view of Yim such that in the system of Jeong in view of Yim, the elastic layer is a foam rubber layer. The motivation is to provide a low expansion ratio foam rubber material as a buffer/elastic layer, thereby making it possible to provide an elastically clamp (Kuroda, [0059]).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Yim and Kuroda as applied to claim 9 above, and further in view of Kang (US 2021/0124209).
Regarding claim 10, Jeong teaches that the support assembly (the assembly corresponding to 200/300/600 in Fig. 1-8, [0083, 0086]) further comprising a back plate (300 in Fig. 1-8, [0089-0093, 0086]), wherein the back plate (300 in Fig. 1-8, [0089, 0086]) comprises a body portion (310 in Fig. 1-8) of the back plate and a bend portion (320 in Fig. 1-8) of the back plate connected to the body portion (310 in Fig. 1-8) of the back plate, wherein the body portion (310 in Fig. 1-8) of the back plate is disposed on a side (Fig. 1), distal from the display panel (100 in Fig. 1-8, [0078]), of the optical film (800 in Fig. 1-8, [0086, 0110-0112]). Jeong does not teach that the bend portion of the back plate is disposed on a side, (Fig. 3) distal from the body portion of the front frame, of the middle frame and is connected to the middle frame.
Kang teaches that (Fig. 8-11) a bend portion (32/232/332 in Fig. 8-11, [0066-0070]) of the back plate (30 in Fig. 8-11, [0066-0070]) is disposed on a side (Fig. 8-11), distal from a body portion (422/420 in Fig. 8-11, 0123-0131]) of a front frame (420 in Fig. 8-11, 0123-0131]), of a middle frame (40 in Fig. 8-11, [0123-0131]) and is connected (Fig. 8-11, [0123-0131]) to the middle frame (40 in Fig. 8-11, [0123-0131]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kang for the system of Jeong in view of Yim and Kuroda such that in the system of Jeong in view of Yim and Kuroda, the bend portion of the back plate is disposed on a side, distal from the body portion of the front frame, of the middle frame and is connected to the middle frame. The motivation is to provide a display device with reduced thickness from front to back to enhance the aesthetics of the display (Kang, [0006-0007]).
Regarding claim11, Jeong teaches that each of the front frame (200 in Fig. 1-8, [0089-0093, 0086]), the middle frame (600 in Fig. 1-8, [0108, 0129, 0133, 0137]), and the back plate (300 in Fig. 1-8, [0089-0093, 0086]) is an integrally formed structure (Fig. 1-8, [0084, 0108, 0129, 0133, 0137, 0089-0093]). 
Kang also teaches that (Fig. 8-11) the front frame (420 in Fig. 8-11, 0123-0131]), the middle frame (40 in Fig. 8-11, [0123-0131]), and the back plate (30 in Fig. 8-11, [0066-0070]) are fixedly connected (Fig. 8-11, 0128-0131]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kang for the system of Jeong in view of Yim, Kuroda and Kang such that in the system of Jeong in view of Yim, Kuroda and Kang, the front frame, the middle frame, and the back plate are fixedly connected. The motivation is to provide a display device with reduced thickness from front to back to enhance the aesthetics of the display (Kang, [0006-0007]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871